                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 R. ALEXANDER ACOSTA, Secretary              :        Case No. 1:18-cv-492
 of Labor, United States Department of       :
 Labor,                                      :        Judge Timothy S. Black
                                             :
       Plaintiff,                            :
                                             :
 vs.                                         :
                                             :
 DREAMLIFE COMMUNITY, LLC, et                :
 al.,                                        :
                                             :
        Defendants.                          :

                        ORDER GRANTING PLAINTIFF’S
                    MOTION FOR DEFAULT JUDGMENT (Doc. 12)

       This case is before the Court on the Plaintiff’s motion for judgement by default.

(Doc. 12). Defendants Dreamlife Community, LLC (“Dreamlife”) and Edreisha

Humphrey did not respond.

                          I.      PROCEDURAL HISTORY

       Plaintiff filed the Complaint on July 20 2018. (Doc. 1). Defendants were served

with a copy of the summons and Complaint on August 21, 2018. Pursuant to Federal

Rule of Civil Procedure 12(a), Defendants were required to file and serve their answer no

later than September 11, 2018. To date, no responsive pleading has been filed or served.

On December 6, 2018, the Clerk properly entered default. Subsequently, Plaintiff filed

the instant motion for default judgment. (Doc. 12).
                            II.    FACTUAL BACKGROUND

         Plaintiff brought this action to recover unpaid minimum wage and overtime

compensation pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

(the “FLSA”). Defendant Dreamlife was engaged in operating a day-care

center/preschool in Cincinnati, Ohio. (Doc. 1 at 2). Defendant Humphrey is the owner

of Dreamlife. (Id.).

         As alleged in the Complaint, Defendants repeatedly violated the provisions of §§ 6

and 15(a)(2) of the FLSA by paying employees for wages at rates less than $7.25 per

hour, specifically by not paying employees their final paychecks if employees did not

give the employer at least two weeks written notice of departure or if Defendants

believed employees destroyed property. (Id. at 3).

         Defendants repeatedly violated the provisions of §§ 7 and 15(a)(2) by employing

employees for workweeks longer than forty (40) hours without compensating the

employees for hours worked in excess of forty (40) hours per week at rates not less than

one and one-half times the regular rate at which they were employed. Defendants did not

pay employees time and one-half for hours worked over forty hours and shaved time off

of employees’ total hours worked. (Id.).

         Defendants repeatedly violated provisions of §§ 11(c) and 15(a)(5) by failing to

make, keep, and preserve adequate and accurate records of the wages, hours, and

conditions of employment from approximately February 2016 to October 2016. (Id.

at 4).


                                              2
       Plaintiff seek an Order (i) finding Defendants liable for unpaid minimum wage

and overtime compensation and liquidated damages equal in amount to the unpaid

compensation and (ii) enjoining and restraining Defendants from violating the FLSA by

withholding payment of unpaid minimum wage and overtime compensation. (Id. at 5).

                           III.   STANDARD OF REVIEW

       Applications for default judgment are governed by Fed. R. Civ. P. 55(b)(2).

Following the clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a) and the party’s

application for default under Rule 55(b), “the complaint’s factual allegations regarding

liability are taken as true, while allegations regarding the amount of damages must be

proven.” Murasaki v. Davenport, Allen & Malone, Inc., No. 2:09-cv-298, 2010 U.S.

Dist. LEXIS 86241, at *1 (E.D. Cal. Aug. 23, 2010) (citing Dundee Cement Co. v.

Howard Pipe & Concrete Products, 722 F.2d 1319. 1323 (7th Cir. 1983)).

       While liability may be shown by well-pleaded allegations, this Court is required to

“conduct an inquiry in order to ascertain the amount of damages with reasonable

certainty.” Osbeck v. Golfside Auto Sales, Inc., No. 07-14004, 2010 U.S. Dist. LEXIS

62027, at *5 (E.D. Mich. June. 23, 2010). To do so, the civil rules “require that the party

moving for a default judgment must present some evidence of its damages.” Mill’s

Pride, L.P. v. W.D. Miller Enter., No. 2:07-cv-990, 2010 U.S. Dist. LEXIS 36756, at *1

(S.D. Ohio Mar. 12, 2010).




                                             3
                                    IV.     ANALYSIS

       Defendants having defaulted, the factual allegations in the complaint, except those

related to the amount of damages, are deemed true. Antoine v. Atlas Turner, Inc., 66 F.3d

105, 110 (6th Cir. 1995). Upon review of the record, the Court finds that default

judgment is warranted in this case. Defendants’ failure to respond to the Complaint, the

application for entry of default, or motion for default judgment has made it clear that

Defendants have no intention of defending this action. The record establishes that

Plaintiff is entitled to default judgment in its favor on its claims under the Fair Labor

Standards Act.

       A. Monetary Damages

       To ascertain a sum of damages, Rule 55(b)(2) “allows but does not require the

district court to conduct an evidentiary hearing.” Vesligaj v. Peterson, 331 F. App’x 351,

354-55 (6th Cir. 2009). An evidentiary hearing is not required if the Court can determine

the amount of damages by computation from the record before it. HICA Educ. Loan

Corp. v. Jones, No. 4:12cv962, 2012 U.S. Dist. LEXIS 116166, at *1 (N.D. Ohio Aug.

16, 2012). The Court may rely on affidavits submitted on the issue of damages.

Schilling v. Interim Healthcare of Upper Ohio Valley, Inc., No. 2:06-cv-487, 2007 U.S.

Dist. LEXIS 3118, at *2 (S.D. Ohio Jan. 16, 2007).

       Plaintiff has submitted the declaration of Nikolai S. Bogomolov, an investigator

employed by the United States Department of Labor, in support of its claim for damages.

(Doc. 12-1). The declaration establishes that six (6) of Defendants’ employees were not


                                              4
paid the minimum wage of $7.25 per hour. Those six (6) employees are due $1,833,82 in

back wages. (Id. at ¶ 3(d)). The declaration further establishes that twenty-one (21) of

Defendants’ employees were not paid time and one-half for all hours worked over 40 in a

workweek. Those twenty-one (21) employees are owed $8,380.41 in back wages. (Id. at

(e)–(f)). Accordingly, combined Defendants owe twenty-three (23) employees

$10,214.23 in back wages. (Id. at (g)).

       Moreover, the declaration sets forth that Defendants additionally owe $10,214.23,

pursuant to the FLSA, in liquidated damages. Therefore, Defendants owe a total of

$20,428.46. (Id. at (h)).

       The allegations in the Complaint, and the evidence set forth by Plaintiff, establish

that Defendants’ employees are entitled to a total of $20,428.46 in back wages and

liquidated damages. The amount owed to each of Defendants’ former employees shall be

distributed as indicated in Table 1 below:

Name              Period             Back Wages        Liquidated        Total:
                  Covered            Due               Damages
Allen, Neeley     10/01/16-          $1,092.09         $1,092.09         $2,184.18
                  07/15/17
Chapman,          02/04/17-          $466.80           $466.80           $933.60
Darryas           05/27/17
Coleman, Kai      10/08/16-          $845.81           $845.81           $1,691.62
                  06/17/17
Cross, Treva      05/06/17-          $586.29           $586.29           $1,172.58
                  07/01/17
Dowell, Joy       10/01/16-          $47.65            $47.65            $95.30
                  01/21/17
Gill, Princess    06/04/16-          $422.22           $422.22           $844.44
                  06/17/17
Humphrey,         10/08/16-          $73.43            $73.43            $146.86
Neeley            10/22/16

                                              5
Humphrey,        01/28/17-   $589.05      $589.05      $1,178.10
Yolanda          06/17/17
Angela           03/11/17-   $71.72       $71.72       $143.44
                 03/25/17
Lonnie           01/14/17-   $33.13       $33.13       $66.26
                 03/25/17
Malena           01/14/17-   $23.68       23.68        $47.36
                 01/21/17
Long, Therese    06/03/17-   $305.73      $305.73      $611.46
                 06/24/17
Lumpkin,         04/02/16-   $1,815.54    $1,815.54    $3,631.08
Fatimah          07/15/17
Martin, Terra    10/22/16-   $88.29       $88.29       $176.58
                 11/19/16
McDavis,         10/01/16-   $47.04       $47.04       $94.08
Antionetta       12/10/16
Mendez, Nircy    07/16/16-   $1,389.57    $1,389.57    $2,779.14
                 08/19/17
Perry-Smith,     07/02/16-   $174.00      $174.00      $348.00
Claudia Fatima   07/09/16
Rollinson,       02/11/17-   $150.29      $150.29      $300.58
Jasmine          05/20/17
Rudolph,         05/27/17-   $209.25      $209.25      $418.50
Jawanna          07/01/17
Soult, Kelsey    10/29/16-   $65.29       $65.29       $130.58
                 12/10/16
Spivery,         10/08/16-   $92.51       $92.51       $185.02
Vanessa          10/29/16
Thompson,        05/07/16-   $1,548.91    $1,548.91    $3,097.82
Audrea           07/22/17
Tuck, Chanta     03/18/17-   $75.94       $75.94       $151.88
                 06/17/17
TOTAL            TOTAL       $10,214.23   $10,214.23   $20,428.46

(Doc. 12-3).




                                      6
                               V.     CONCLUSION

     For these reasons, Plaintiff’s motion for default judgment (Doc. 12) is

GRANTED. Accordingly:

     1.     Defendants, their officers, agents, servants, employees, and those persons in
            active concert or participation with them be, and they hereby are,
            permanently enjoined and restrained from violating the provisions of
            §§ 15(a)(2) and 15(a)(5) of the FLSA in any of the following manners:

            a. Defendants shall not pay any of their employees who in any workweek
               are engaged in commerce or in the production of goods for commerce or
               who are employed in an enterprise engaged in commerce or in the
               production of goods for commerce, within the meaning of the FLSA,
               wages at a rate less than the applicable minimum wage of $7.25 under
               the FLSA (or at a rate less than such other applicable minimum rate as
               may hereafter be established by amendment to the FLSA).

            b. Defendants shall not employ any of their employees engaged in
               commerce or in the production of goods for commerce or who are
               employed in an enterprise engaged in commerce or in the production of
               goods for commerce, within the meaning of the FLSA, for a workweek
               longer than forty (40) hours, unless the employee receives compensation
               for his/her employment in excess of forty (40) hours at a rate not less
               than one and one-half times the regular rate at which he/she is
               employed.

            c. Defendants shall not fail to make, keep, and preserve records of their
               employees, and of the wages, hours, and other conditions and practices
               of employment maintained by them as prescribed by the regulations of
               the Administrator of the Secretary of Labor issued, and from time to
               time amended, pursuant to § 11(c) of the FLSA, and found in Title 29,
               Chapter V, Code of Federal Regulations, Part 516.

     2.     The Clerk shall enter judgment in favor of Plaintiff and against Defendants
            in the amount of $20,428.46 for unpaid minimum wage and overtime
            compensation due under the FLSA and liquidated damages in an equal
            amount, for which execution may issue, to be distributed to Defendants’
            employees for the time periods and in the amounts indicated in Table 1,
            supra at 5–6.



                                          7
            a. Defendants shall make said payment to Plaintiff for disbursement by
               Plaintiff as prescribed by law, provided that any money not so
               distributed by Plaintiff within a reasonable time because of Plaintiff’s
               failure to locate the proper persons or because of any such person’s
               refusal to accept such money shall be covered into the Treasury of the
               United States as miscellaneous receipts.

     3.     No costs or disbursements are allowed.

     4.     This civil action is TERMINATED on the docket of this Court upon entry
            of Judgment.

     IT IS SO ORDERED.

Date: 2/14/2019                                           /s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           8
